UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1966


SUSAN GADDY,

                Plaintiff - Appellant,

          v.

GUARDIAN LIFE INSURANCE COMPANY OF AMERICA; BERKSHIRE LIFE
INSURANCE   COMPANY  OF  AMERICA;  CONSOLIDATED  PLANNING,
INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:09-cv-00837-HMH)


Submitted:   January 13, 2011             Decided:   January 18, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Susan Gaddy, Appellant Pro Se. Steven E. Farrar, SMITH, MOORE,
LEATHERWOOD, LLP, Greenville, South Carolina; Forrest Stephen
Latta, BURR & FORMAN, LLP, Mobile, Alabama; Gray Thomas
Culbreath, Robert F. Goings, COLLINS & LACY, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Susan      Gaddy    appeals       the    district      court’s      order

accepting     the    recommendation       of      the    magistrate    judge     and

granting    summary     judgment   in     favor     of   defendants.       We    have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm    for     the    reasons    stated     by    the   district     court.

Gaddy v. Guardian Life Ins. Co. of Am., No. 6:09-cv-00837-HMH

(D.S.C. July 23, 2010).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court    and    argument    would    not    aid   the

decisional process.

                                                                           AFFIRMED




                                          2